DETAILED ACTION

Application Status
	Claims 1-10 are pending and have been examined in this application.
		
Information Disclosure Statement
The information disclosure statements (IDS’s) filed on 17 December 2021, 19 October 2021, and 23 July 2021 have been reviewed and considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the double patenting rejection have been fully considered and are persuasive. The double patenting rejection is withdrawn. 
Regarding the rejection of claim 1 under 35 U.S.C 102, the applicant argues that Tanabe (US 20170036635 A1) does not disclose, “wherein the base member comprises a left side portion facing a left side of the inflator, a right side portion facing a right side of the inflator, and a bracket fixing portion that is provided at the left side portion or the right side portion and to which the base member fixing portion of the mounting bracket is fixed”. However, the base member (20, Fig. 3) disclosed by Tanabe does have a left side portion (portion of 20 on left side of 30) facing a left side of the inflator (30), and a right side portion (portion of 20 on right side of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US 20170036635 A1).
With respect to claim 1, Tanabe discloses: A side airbag device disposed between a vehicle body and a seat (see abstract), the side airbag device comprising: an airbag (10, Fig. 1); an inflator (11, Fig. 2) configured to supply the airbag with gas; a base member (20, Fig. 3) configured to accommodate the airbag and the inflator, and to be fixed to the vehicle body (see paragraph [0055]); an outer covering member (60, Fig. 7) configured to cover at least a front side of the base member to form a front-facing 
Tanabe does not disclose that the bracket fixing portion is provided at the left side portion or the right side portion. However, a person having ordinary skill in the art before the time of filing would have found it obvious to have the bracket fixing portion on either the left side portion or the right side portion of the base member because such a modification would be merely the rearrangement of parts and because the rearrangement of parts would not affect the operation of the device. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
With respect to claims 2, Tanabe discloses: The side airbag device according to claim 1, wherein the inflator fixing portion (33, Fig. 4) is located closer, than the base member fixing portion (30a, Fig. 3, see paragraph [0069]), to the interior surface. 
With respect to claim 3, Tanabe discloses: the base member fixing portion (30a, Fig. 3, see paragraph [0069]) is located farther, than the inflator (11), away from the interior surface. 
With respect to claim 4, Tanabe discloses: the inflator fixing portion is located closer, than the base member fixing portion, to a center of the base member in a lateral direction. 

With respect to claim 6, Tanabe discloses all of the features as set forth above as well as a base member fixing portion (30a, Fig. 3, see paragraph [0069]) provided with a fixing hole (not numbered, illustrated at bottom of 21b, see paragraph [0069]) and a fastening member (not illustrated, see paragraph [0069]). Tanabe is silent in teaching a plurality of base member fixing holes through which a plurality of fastening members are disposed. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Tanabe to have a plurality of fixing holes and plurality of corresponding fasteners at the base member fixing portion, because such a modification is merely a duplication of existing parts. Such a person would have been motivated to duplicate the parts to provide a more secure attachment between the mounting bracket (30) and base member (20). Further, such a person would expect only predictable results because fixing holes and fasteners are common hardware and well-known in the art and the presence of additional fixing holes and fasteners has no effect on the operation of the device as a whole. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), where the court held that, “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04 VI. B.).
With respect to claim 7, Tanabe discloses: the base member comprises an inner portion (not numbered, part of base member that mates with 32, Fig. 4) located laterally farther inward within the vehicle body relative to the airbag, and wherein the mounting bracket is fixed to the inner portion. 
With respect to claim 8, Tanabe discloses all of the features as set forth above and a base member that includes a wire frame (not numbered, rectangular wire frame illustrated in Fig. 4) but is silent in teaching that the wire frame is made of a metal rod. 

Note, Tanabe discloses that in the prior art metal is a common material used in airbag housings and that in the current disclosure, “it has been demanded that the material of the housing box is changed to resin in order to reduce a weight” (see paragraph [0010]). Although Tanabe discloses disadvantages of using metal for the base member, the disclosure is not considered to teach away from using metal because, “[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine" (see MPEP 2413.02 V.). The reference is also not considered to teach away from the use of metal in the base member because the use of metal would not render the device inoperable or ineffective for its intended purpose. 
With respect to claim 9, Tanabe as modified above discloses: the side airbag deice according to claim 8, further comprising a cushion pad (50, Fig. 7) with which the base member (20) is covered. 
With respect to claim 10, Tanabe discloses a method for manufacturing a side airbag device comprising the steps: forming a cushion pad integrally with the base member; fixing the base member to the vehicle body; and fixing, to the base member, the mounting bracket to which the inflator is fixed. Figure 7 of Tanabe illustrates a cushion pad (50) formed integrally with a base member (20), wherein the base member is fixed to a vehicle body (38), and a mounting bracket (30) to which an inflator (11) is fixed, and wherein the mounting bracket is fixed to the base member. Though the method steps as claimed and are not explicitly recited by Tanabe, to arrive at the configuration illustrated in Figure 7, the claimed method steps must have been carried out. Accordingly, Tanabe anticipates the claimed method. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614